Citation Nr: 1517539	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Veterans Retraining Assistance Program (VRAP) benefits for an Addiction Counseling Education program at Clark College from April 8, 2013 to June 20, 2013.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to July 1984. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2013 administrative decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma. 

The record before the Board includes the Veteran's paper education file.  The Board observes that there is also an electronic file within the Veterans Benefits Management System (VBMS); however, the records within VBMS do not pertain to the Veteran's education claim.  


FINDINGS OF FACT

1.  In July 2012, VA notified the Veteran that she was eligible to receive VRAP benefits for full time training in the Addiction Counselor Education program at Clark College. 

2.  From April 8, 2013 to June 20, 2013, the Veteran was not enrolled in full time training in the Addiction Counselor Education program at Clark College and was enrolled in less than full time training.


CONCLUSION OF LAW

Entitlement to VRAP benefits for the Addiction Counselor Education program at Clark College from April 8, 2013 to June 20, 2013 must be denied.  VOW to Hire Heroes Act of 2011, title II of Public Law 112-56 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran is seeking education benefits via the VRAP for courses at Clark College in the Addiction Counselor Education program.  The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  

Pursuant to the VRAP an eligible Veteran must:  be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions;  not be eligible for any other VA education benefit programs;  not be in receipt of VA compensation due to unemployability; and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  The program is limited to 45,000 participants from July 1, 2012, through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014.  Participants may receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  

Participants must attend full-time in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program ($1,564 effective October 1, 2012 and $1,648 effective October 1, 2013).  Participants will not receive benefits for any time period during which the training drops below full-time.  Participants must be enrolled in a VA approved program of education offered by a community college or technical school.  The program must lead to an Associate Degree, Non-College Degree, or a Certificate, and train the Veteran for a high demand occupation.  Id.  

The Veteran was receiving benefits under VRAP toward her education at Clark College.  In January 2013, however, she informed the RO that because certain classes were not available in certain semesters, she was only taking classes as they became available.  She reported that she was taking a prerequisite course at the time for a single course she would need in a subsequent semester.  In April 2013, Clark College submitted a change in student status certification showing that for the period of April 8, 2013 to June 20, 2013, the Veteran had dropped to 3/4 time status and was no longer full time.  The RO then issued the decision letter at issue, which notified the Veteran that benefits for the semester lasting from April 8, 2013 to June 20, 2013 were not going to be paid, because the Veteran was not enrolled full time.  The Veteran appealed this determination.

The basis of the Veteran's disagreement is essentially the unfairness of requiring full time status for the benefit at issue.  She states, "Any program intended to help veterans needs to be design to fit the veteran and not for the veteran to fit the program."

The evidence of record shows that from April 8, 2013 to June 20, 2013, the Veteran was not enrolled in full time training in the Addiction Counselor Education program at Clark College and was enrolled in less than full time training.  Certification by an official of a college or university that attendance is full-time according to the institution's standards is sufficient to establish full-time attendance.  For non-college degree programs (technical, trade, or vocational schools), the student must be attending full-time by the school's standards.  Normally, 20 clock hours of attendance per week establishes full-time attendance for non-college degree programs.  See M21-1MR, Part ix, Subpart I, Chapter 6 (C) (22)(e).  The evidence shows that the Veteran was enrolled less than full time for the time period at issue in the Addiction Counselor Education program at Clark College and she was enrolled, rather, for 3/4 time. 

The Board finds that the Veteran's claim for VRAP benefits must be denied.  VRAP benefits are authorized under the VOW to Hire Heroes Act of 2011 for certain education programs and are authorized only for full time programs.  The Veteran was unarguably enrolled less than full time from April 8, 2013 to June 20, 2013.  There is no basis in law or fact whereby the Veteran may be granted VRAP benefits for the Addiction Counselor Education program at Clark College from April 8, 2013 to June 20, 2013.  

The Board recognizes the Veteran's argument based upon fundamental fairness.  While the Board understands the Veteran's contention, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

For the reasons stated above, there is no legal authority to find the Veteran eligible for VRAP education benefits for the Addiction Counselor Education program at Clark College from April 8, 2013 to June 20, 2013.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to VRAP benefits for an Addiction Counseling Education program at Clark College from April 8, 2013 to June 20, 2013 is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


